DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 4/16/2022 has been entered.  Claims 1, 6, and 10 are amended.  Claims 1-14 and 19-24 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 10 have been considered but, are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-11, 14, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel et al. (US 2012/0215850 A1) in view of Abuan et al. (US 2012/0036193 A1).
Regarding claims 1 and 10, Kiesel teaches: A scheduling method, applied to a server [(abstract)], the method comprising: 
receiving a first request from a first Peer to Peer (P2P) node, the first request comprising a service content [a P2P tracker server receives a request from a P2P client for a particular content (par. 37-38, Fig. 1)] 
determining at least one candidate P2P node for the first P2P node using position information of the first P2P node in different network layers and the service content, the at least one candidate P2P node being capable of providing service to the first P2P node and the position information being position information generated based on a network topology structure [Selecting peers containing the content and that are close to the P2P client based on topological location information of the client, such as the operator, the network number, the area, the x,y-coordinates within the area, the access node, and the x,y-coordinates on the access node (e.g. slot and/or port).  The client can download the content from the peers (abstract and par. 46-48, Fig. 3-5)] 
generating a candidate P2P node information list using the at least one candidate P2P node, P2P node information in the information list representing a transmission distance between the at least one candidate P2P node and the first P2P node [the tracker includes into the list that it returns to the client those communication peers that are topologically located closest to the requesting client.  Therefore, they represent the closest transmission distance between the at least one candidate P2P node and the first P2P node (par. 17)] and 
returning the information list to the first P2P node [The P2P tracker returns the list of recommended peers to the client (par. 17 and 47-48, Fig. 3)].
Kiesel does not explicitly disclose: wherein the position information of the first P2P node in different network layers is represented by network addresses in different network layers, the network addresses are network addresses of the first P2P node in different network layer protocols and comprise at least one of: a public network address, a private network address under a Network Address Translation (NAT) device, layer-2 intranet addresses under different devices, or layer-3 intranet addresses under different devices.
Abuan teaches: the position information of the first P2P node in different network layers is represented by network addresses in different network layers, the network addresses are network addresses of the first P2P node in different network layer protocols and comprise at least one of: a public network address, a private network address under a Network Address Translation (NAT) device, layer-2 intranet addresses under different devices, or layer-3 intranet addresses under different devices [a peer computer determines its public address as well as a private IP address under a network address translator (NAT) (par. 18-19, 25-26, Fig. 1 and 3).  The public address may be Internet Protocol for example and the private address may be a private addressing scheme not commonly agreed upon, such as one maintained by a corporation (par. 2-4 and 18-19)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kiesel and Abuan before the effective filing date of the claimed invention to modify the method of Kiesel by incorporating the position information of the first P2P node in different network layers is represented by network addresses in different network layers, the network addresses are network addresses of the first P2P node in different network layer protocols and comprise at least one of: a public network address, a private network address under a Network Address Translation (NAT) device, layer-2 intranet addresses under different devices, or layer-3 intranet addresses under different devices as disclosed by Abuan.  The motivation for doing so would have been to provide a means to permit computers each located behind one or more NAT layers to establish a direct, P2P connection in a way that is efficient, reliable, and requires minimal redesign of existing network infrastructure (Abuan – par. 9).  Therefore, it would have been obvious to combine the teachings of Kiesel and Abuan to obtain the invention as specified in the instant claim.
Regarding claims 2 and 11, Kiesel and Abuan teach the method of claim 1; Kiesel further teaches: determining the at least one candidate P2P node for the first P2P node using the position information of the first P2P node in different network layers and the service content comprises: determining the at least one candidate P2P node for the first P2P node using at least one network address supported by the first P2P node and the service content [Selecting peers containing the content and that are close to the P2P client based on topological location information of the client, such as the operator, the network number, the area, the x,y-coordinates within the area, the access node, and the x,y-coordinates on the access node (e.g. slot and/or port).  (abstract and par. 46-48, Fig. 3-5)].
Regarding claims 5 and 14, Kiesel and Abuan teach the method of claim 1; Kiesel further teaches: before receiving the first request from the first P2P node, responsive to learning that the first P2P node is on line, acquiring the position information of the first P2P node from a network topology information management device [The tracker updates topological information from an operator at the time when the peer joins the network (par. 13)].
Regarding claim 6, Kiesel teaches: A scheduling method, applied to a first Peer to Peer (P2P) node [(abstract)], the method comprising: 
sending a first request to a server, the first request comprising a service content and the first request being configured to request the server for an information list indicating candidate P2P nodes capable of providing the service content [a P2P client sends a request including a content id to a tracker server for a list of peers that possess the desired content (par. 37-38, Fig. 1 and 3)]  
receiving the information list returned by the server, P2P node information in the information list representing a transmission distance between at least one candidate P2P node and the first P2P node [the tracker returns to the client a list of those communication peers that are topologically located closest to the requesting client.  Therefore, they represent the closest transmission distance between the at least one candidate P2P node and the first P2P node (par. 17 and 47-48, Fig. 3)] 
selecting a second P2P node from the information list according to the information list, the second P2P node being capable of providing service to the first P2P node [the client establishes connections to one or several of the addresses in the received list to download the content (par. 17, 38, and 48, Fig. 1 and 3)] and 
acquiring the service content from the second P2P node for presentation [downloading the content from the peer (par. 38 and 48, Fig. 3)].
Kiesel does not explicitly disclose: wherein the transmission distance between the at least one candidate P2P node and the first P2P node is represented by network addresses in different network layers, the network addresses are network addresses of the first P2P node in different network layer protocols and comprise at least one of: a public network address, a private network address under a Network Address Translation (NAT) device, layer-2 intranet addresses under different devices, or layer-3 intranet addresses under different devices, and position information of the first P2P node in different network layers is learned about according to different network addresses.
Abuan teaches: the transmission distance between the at least one candidate P2P node and the first P2P node is represented by network addresses in different network layers, the network addresses are network addresses of the first P2P node in different network layer protocols and comprise at least one of: a public network address, a private network address under a Network Address Translation (NAT) device, layer-2 intranet addresses under different devices, or layer-3 intranet addresses under different devices, and position information of the first P2P node in different network layers is learned about according to different network addresses [a peer computer determines its public address as well as a private IP address under a network address translator (NAT) (par. 18-19, 25-26, Fig. 1 and 3).  The public address may be Internet Protocol for example and the private address may be a private addressing scheme not commonly agreed upon, such as one maintained by a corporation (par. 2-4 and 18-19)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kiesel and Abuan before the effective filing date of the claimed invention to modify the method of Kiesel by incorporating the transmission distance between the at least one candidate P2P node and the first P2P node is represented by network addresses in different network layers, the network addresses are network addresses of the first P2P node in different network layer protocols and comprise at least one of: a public network address, a private network address under a Network Address Translation (NAT) device, layer-2 intranet addresses under different devices, or layer-3 intranet addresses under different devices, and position information of the first P2P node in different network layers is learned about according to different network addresses as disclosed by Abuan.  The motivation for doing so would have been to provide a means to permit computers each located behind one or more NAT layers to establish a direct, P2P connection in a way that is efficient, reliable, and requires minimal redesign of existing network infrastructure (Abuan – par. 9).  Therefore, it would have been obvious to combine the teachings of Kiesel and Abuan to obtain the invention as specified in the instant claim.
Regarding claim 9, Kiesel and Abuan teach the method of claim 6; Kiesel further teaches: when the service content is required to be acquired from at least two candidate P2P nodes, obtaining network addresses of the at least two candidate P2P nodes from the information list [the client determines several of the addresses in the received list to download the content (par. 17, 38, and 48, Fig. 1 and 3)] and 
communicating with the at least two P2P nodes based on the acquired network addresses to acquire the service content [the client establishes connection to several of the addresses in the received list to download the content (par. 17, 38, and 48, Fig. 1 and 3)].
Regarding claims 19 and 24, Kiesel and Abuan teach the method of claim 2; Kiesel further teaches: before receiving the first request from the first P2P node, responsive to learning that the first P2P node is on line, acquiring the position information of the first P2P node from a network topology information management device [The tracker updates topological information from an operator at the time when the peer joins the network (par. 13)].
Claims 3, 7, 12, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel et al. (US 2012/0215850 A1) in view of Abuan et al. (US 2012/0036193 A1) and further in view of Su et al. (US 2014/0244763 A1).
Regarding claims 3 and 12, Kiesel and Abuan teach the method of claim 2; Kiesel further teaches: determining the at least one candidate P2P node for the first P2P node using the at least one network address supported by the first P2P node and the service content comprises: for each network address supported by the first P2P node, determining at least one P2P node capable of providing the service to the first P2P node based on the service content [determine peers containing the content and that are close to the P2P client based on topological location information of the client, such as the operator, the network number, the area, the x,y-coordinates within the area, the access node, and the x,y-coordinates on the access node (e.g. slot and/or port).  (abstract and par. 46-48, Fig. 3-5)], and 
selecting the P2P node of which a transmission distance with the first P2P node is shortest from the determined at least one P2P node as a candidate P2P node corresponding to said each network address [selecting peers that are topologically located closest to the requesting client (par. 17)] and 
correspondingly, when the information list is generated, the method further comprises: for each network address supported by the first P2P node, writing a network address of the candidate P2P node corresponding to said each network address into the information list [the tracker includes in the list IP addresses of the selected peers (par. 38)], 
Kiesel does not explicitly disclose: wherein each network address of the first P2P node and the network address of the corresponding candidate P2P node are network addresses in a same network layer.
Su teaches: wherein each network address of the first P2P node and the network address of the corresponding candidate P2P node are network addresses in a same network layer [IP address of candidate partner peers are compared to IP address of the requesting peer to determine proximity within the network on the same level (par. 32-33, Fig. 1 and 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kiesel, Abuan, and Su before the effective filing date of the claimed invention to modify the method of Kiesel and Abuan by incorporating each network address of the first P2P node and the network address of the corresponding candidate P2P node are network addresses in a same network layer as disclosed by Su.  The motivation for doing so would have been for low latency and low bandwidth requirement (Su – par. 22 and 33).  Therefore, it would have been obvious to combine the teachings of Kiesel, Abuan, and Su to obtain the invention as specified in the instant claim.
Regarding claim 7, Kiesel and Abuan teach the method of claim 6; Kiesel further teaches: the information list comprises a network address of a candidate P2P node corresponding to each network address supported by the first P2P node [the tracker determines peers containing the content and that are close to the P2P client based on topological location information of the client, such as the operator, the network number, the area, the x,y-coordinates within the area, the access node, and the x,y-coordinates on the access node (e.g. slot and/or port).  (abstract and par. 46-48, Fig. 3-5) and includes in the list IP addresses of the selected peers (par. 38)] 
correspondingly, selecting the second P2P node from the information list according to the information list comprises: selecting the second P2P node according to the network address of the candidate P2P node corresponding to each network address [the client determines one or several of the addresses in the received list to download the content (par. 17, 38, and 48, Fig. 1 and 3)] and 
correspondingly, the first P2P node communicates with the second P2P node using a network address of the second P2P node to acquire the service content [the client establishes connection to one or several of the addresses in the received list to download the content (par. 17, 38, and 48, Fig. 1 and 3)].
Kiesel does not explicitly disclose: each network address of the first P2P node and the network address of the corresponding candidate P2P node are network addresses in a same network layer.
Su teaches: each network address of the first P2P node and the network address of the corresponding candidate P2P node are network addresses in a same network layer [IP address of candidate partner peers are compared to IP address of the requesting peer to determine proximity within the network on the same level (par. 32-33, Fig. 1 and 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kiesel, Abuan, and Su before the effective filing date of the claimed invention to modify the method of Kiesel and Abuan by incorporating each network address of the first P2P node and the network address of the corresponding candidate P2P node are network addresses in a same network layer as disclosed by Su.  The motivation for doing so would have been for low latency and low bandwidth requirement (Su – par. 22 and 33).  Therefore, it would have been obvious to combine the teachings of Kiesel, Abuan, and Su to obtain the invention as specified in the instant claim.
Regarding claim 20, Kiesel, Abuan, and Su teach the method of claim 3; Kiesel further teaches: before receiving the first request from the first P2P node, responsive to learning that the first P2P node is on line, acquiring the position information of the first P2P node from a network topology information management device [The tracker updates topological information from an operator at the time when the peer joins the network (par. 13)]..
Regarding claim 22, Kiesel, Abuan, and Su teach the method of claim 7; Kiesel further teaches: when the service content is required to be acquired from at least two candidate P2P nodes, obtaining network addresses of the at least two candidate P2P nodes from the information list [the client determines several of the addresses in the received list to download the content (par. 17, 38, and 48, Fig. 1 and 3)] and 
communicating with the at least two P2P nodes based on the acquired network addresses to acquire the service content [the client establishes connection to several of the addresses in the received list to download the content (par. 17, 38, and 48, Fig. 1 and 3)].
Claims 4, 8, 13, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel et al. (US 2012/0215850 A1) in view of Abuan et al. (US 2012/0036193 A1), further in view of Su et al. (US 2014/0244763 A1), and further in view of Wang et al. (CN 101414975 A).
Regarding claims 4 and 13, Kiesel, Abuan, and Su teach the method of claim 3; Kiesel, Abuan, and Su do not explicitly disclose: when the information list is generated, the method further comprises: sequencing, in the information list, network addresses of candidate P2P nodes corresponding to all network addresses supported by the first P2P node according to a manner of sequencing in ascending order of transmission distances between the candidate P2P nodes and the first P2P node.
Wang teaches: when the information list is generated, the method further comprises: sequencing, in the information list, network addresses of candidate P2P nodes corresponding to all network addresses supported by the first P2P node according to a manner of sequencing in ascending order of transmission distances between the candidate P2P nodes and the first P2P node [sorting the topology information of the multiple nodes in ascending order from smallest to biggest of the calculated topology distances and sending in the form of a node list the sorted topology information of the multiple nodes (pages 2 and 6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kiesel, Abuan, Su, and Wang before the effective filing date of the claimed invention to modify the method of Kiesel, Abuan, and Su by incorporating when the information list is generated, the method further comprises: sequencing, in the information list, network addresses of candidate P2P nodes corresponding to all network addresses supported by the first P2P node according to a manner of sequencing in ascending order of transmission distances between the candidate P2P nodes and the first P2P node as disclosed by Wang.  The motivation for doing so would have been to help the requesting node select a peer node for providing the service content (Wang – page 2).  Therefore, it would have been obvious to combine the teachings of Kiesel, Abuan, and Su with Wang to obtain the invention as specified in the instant claim.
Regarding claim 8, Kiesel, Abuan, and Su teach the method of claim 7; Kiesel, Abuan, and Su do not explicitly disclose: a manner for sequencing network addresses of candidate P2P nodes corresponding to all network addresses supported by the first P2P node in the information list is a manner of sequencing in ascending order of transmission distances between the candidate P2P nodes and the first P2P node; and correspondingly, the second P2P node is selected according to the manner for sequencing the network addresses of the candidate P2P nodes corresponding to all network addresses supported by the first P2P node in the information list.
Wang teaches: a manner for sequencing network addresses of candidate P2P nodes corresponding to all network addresses supported by the first P2P node in the information list is a manner of sequencing in ascending order of transmission distances between the candidate P2P nodes and the first P2P node; and correspondingly, the second P2P node is selected according to the manner for sequencing the network addresses of the candidate P2P nodes corresponding to all network addresses supported by the first P2P node in the information list [sorting the topology information of the multiple nodes in ascending order from smallest to biggest of the calculated topology distances and sending in the form of a node list the sorted topology information of the multiple nodes.  The requesting node selects the peer node for providing service content according to the order sent in the list (pages 2 and 6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kiesel, Abuan, Su, and Wang before the effective filing date of the claimed invention to modify the method of Kiesel, Abuan, and Su by incorporating a manner for sequencing network addresses of candidate P2P nodes corresponding to all network addresses supported by the first P2P node in the information list is a manner of sequencing in ascending order of transmission distances between the candidate P2P nodes and the first P2P node; and correspondingly, the second P2P node is selected according to the manner for sequencing the network addresses of the candidate P2P nodes corresponding to all network addresses supported by the first P2P node in the information list as disclosed by Wang.  The motivation for doing so would have been to help the requesting node select a peer node for providing the service content (Wang – page 2).  Therefore, it would have been obvious to combine the teachings of Kiesel, Abuan, and Su with Wang to obtain the invention as specified in the instant claim.
Regarding claim 21, Kiesel, Abuan, Su, and Wang teach the method of claim 4; Kiesel further teaches: before receiving the first request from the first P2P node, responsive to learning that the first P2P node is on line, acquiring the position information of the first P2P node from a network topology information management device [The tracker updates topological information from an operator at the time when the peer joins the network (par. 13)].
Regarding claim 23, Kiesel, Abuan, Su, and Wang teach the method of claim 8; Kiesel further teaches: when the service content is required to be acquired from at least two candidate P2P nodes, obtaining network addresses of the at least two candidate P2P nodes from the information list [the client determines several of the addresses in the received list to download the content (par. 17, 38, and 48, Fig. 1 and 3)] and 
communicating with the at least two P2P nodes based on the acquired network addresses to acquire the service content [the client establishes connection to several of the addresses in the received list to download the content (par. 17, 38, and 48, Fig. 1 and 3)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424